Citation Nr: 0511961	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture with degenerative joint disease and synovitis, 
status post-subtalar fusion, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel
INTRODUCTION

The veteran had active service from August 1975 to October 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In its September 1998 rating decision the RO 
increased the 10 percent disability evaluation for the 
veteran's service-connected left ankle disorder to 30 
percent, effective the date of receipt of the veteran's 
application for entitlement to an increased rating.  The 
veteran presented testimony before a Member of the Board in 
June 2003.  

In November 2003, the Board remanded the case to the RO for 
further development.  The Board also referred to the RO the 
issue of entitlement to service connection for a right ankle 
disorder as secondary to the veteran's service-connected left 
ankle disability.  The Board notes that the RO did not 
address the issue referred.  Therefore, the issue of 
entitlement to service connection for a right ankle disorder 
as secondary to the veteran's service-connected left ankle 
disability is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The veteran's residuals of a left ankle fracture with 
degenerative joint disease and synovitis result in ankylosis 
with no range of eversion or inversion, 24 degrees of 
dorsiflexion with the knee flexed, 5 degrees of dorsiflexion 
with the knee extended, and 64 degrees of plantar flexion.




CONCLUSION OF LAW

Residuals of left ankle fracture with degenerative joint 
disease and synovitis, post-subtalar fusion, is no more than 
30 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code 5270 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for increased rating for residuals of a left ankle 
fracture with degenerative joint disease and synovitis.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letters from March 2003 and April 2004, explained the 
evidence necessary to establish entitlement.  In addition, 
the letter described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in November 1999, 
and SSOC's issued in March 2003 and December 2004.  The basic 
elements for establishing entitlement to an increased rating 
have remained unchanged despite the change in the law with 
respect to the duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), the Court held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of law 
that did not yet exist.  Moreover, in Pelegrini II the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
In the present case, the Board finds that there was no 
prejudice to the appellant.  The Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the appellant full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  Therefore, to decide the appeal would not be 
prejudicial error.  
In Pelegrini II, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in April 2004 
specifically stated that "[i]f there is any other evidence 
or information that you think will support your claim, please 
let [the RO] know.  If the evidence is in your possession, 
please send it to us."  Thus, the Board finds that each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records, post-service records and VA outpatient 
medical records.  The veteran was afforded a hearing and an 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

In an August 1990 rating decision, service connection was 
granted for a left ankle injury.  A 10 percent rating was 
assigned under Diagnostic Codes 5299-5271.  The grant of 
service connection was based on the service medical records 
which showed that the veteran injured his left ankle while 
playing football and that he underwent two subtalar fusions 
of the left ankle, the second of which was unsuccessful, and 
a VA examination which showed current left ankle disability, 
diagnosed as subastragular fusion, with secondary ankle joint 
pain and loss of motion.

In July 1998 the veteran was afforded a VA examination.  At 
that time, the veteran reported that he had left ankle pain 
on a daily basis with swelling and popping, and loss of range 
of motion.  He stated that he experienced pain after standing 
for 10 to 15 minutes, and that he could only walk two blocks 
before the pain stopped him.  There was zero degrees of 
dorsiflexion and 25 degrees of plantar flexion.  There was 3+ 
crepitus on range of motion, and tenderness in the lateral 
jointline area and mild synovial thickening.  The diagnosis 
was degenerative joint disease of the left ankle with loss of 
range of motion, synovitis and pes cavus foot with hammer toe 
deformities of two, three, four and five.

In 1997, the veteran fell from a ladder while working as a 
painter.  This caused considerable damage to his left ankle 
requiring surgery to hold the ankle with pins and screws.  
There was significant injury to the articular surface of the 
distal tibia, the ankle joint.

In a September 1998 rating decision, the RO increased the 
rating for residuals from a left ankle fracture, and status 
post-subtalar fusion from 10 percent to 30 percent disabling.

In August 1999, a letter of disagreement was received from 
the veteran where he stated that he was seeking a higher 
rating.  In the letter the veteran stated that he had not 
been able to hold a job for two years due to the pain on his 
ankle when he stands for long periods of time.

VA outpatient medical records dated between September 2001 
and February 2004 reveal that the veteran repeatedly sought 
treatment for continued problems with his left ankle.  
Records show that the veteran intermittently complained of 
swelling, pain and instability.  A March 2003 VA outpatient 
record shows that at the time, the veteran had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  There was 
slight laxity in varus stress, stable to valgus.  Sensation 
was intact to light touch with subjective long standing 
variable numbness to both feet and ankles.  Peroneus brevis 
was weak on eversion testing, longus was intact.  DP/TP was 
2+.  There was cavovarus with clawing of the toes.  Ankle and 
toe dorsiflexion/plantar flexion had good strength.  

At a June 2003 hearing in front of a Board Member, the 
veteran stated that he did not have much mobility in his left 
ankle and that he had problems moving his foot towards his 
leg and side to side.  He stated that he experienced pain 24 
hours a day, and that he experienced a burning sensation with 
severe cramps when he walks and when he sleeps at night.  He 
further stated that he could only stand up for 10 minutes 
without pain, that in hot weather the ankle would swell to 
about the size of a softball and that during cold weather it 
would get stiff, and that the area around his ankle was numb.  
Finally, he stated that his ankle problems had forced him to 
leave his job as a painter as he could not climb stairs or 
stand for long periods of time.

In August 2004, the veteran was afforded a VA examination.  
The examination noted a scar from the previous two subtalar 
fusions, that the veteran walked without a limp and that he 
had moderate cavus deformity of both feet.  The veteran 
reported flare-ups, however none were incapacitating in the 
last year.  Examination of the left hindfoot revealed no 
range of inversion or eversion of the left foot.  There was 
24 degrees of dorsiflexion on the left ankle with the knee 
flexed, but only 5 degrees with the knee extended.  There was 
pain with dorsiflexion.  Plantar flexion was accomplished to 
64 degrees.  There was a 5-1/2 inch anteromedial scar  and a 
3-1/2 inch malleolar lateral scar over the left ankle which 
were associated with the left ankle fracture.  There was a 4-
inch anteroposterior scar below the lateral malleolus through 
which the service connected subtalar arthrodesis procedures 
were done.  There was decreased sensation above the scar area 
laterally.  The diagnosis was subtalar arthrodesis secondary 
to dislocation of the talus, severe pilon fracture, left 
ankle joint, with open reduction and internal fixation and 
healing of the fracture, and bilateral cavus feet.  X-rays 
showed a solid subtalar arthrodesis to be present.  The 
midtarsal joints were unaffected and normal in appearance.  
The left ankle joint was still present and visible with no 
fragments that appear to be loose in the ankle joint.  The 
fixation device appeared to be in excellent position and are 
holding the distal tibia and fibula in good position.

Criteria

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected left ankle 
disability.
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5270, for ankylosis of the ankle, provides a 
20 percent evaluation where there is ankylosis of the ankle 
in plantar flexion of less than 30 degrees; a 30 percent 
rating in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees; and a 40 percent 
rating where there is ankylosis of the ankle in plantar 
flexion of more than 40 degrees, or in dorsiflexion of more 
than 10 degrees, or with abduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and non-
weightbearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks a higher evaluation for his left ankle 
disability.  The RO has assigned a 30 percent evaluation for 
residuals of a left ankle fracture with degenerative joint 
disease and synovitis, status post-subtalar fusion under 
Diagnostic Code 5270, ankylosis of the ankle.

In the latest VA examination dated in August 2004 there was 
24 degrees of dorsiflexion on the left ankle with the knee 
flexed and 5 degrees with the knee extended.  There was pain 
with dorsiflexion.  Plantar flexion was accomplished to 64 
degrees.  The veteran reported flare-ups of pain.  
Examination of the left hindfoot revealed no range of 
inversion or eversion of the left foot.  The examiner noted 
the left foot to be reasonably plantigrade with neither varus 
nor valgus while the veteran walked.

Diagnostic Code 5270, for ankylosis of the ankle, provides a 
20 percent evaluation where there is ankylosis of the ankle 
at plantar flexion of less than 30 degrees; a 30 percent 
rating at plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees; and a 40 percent 
rating where there is ankylosis of the ankle in plantar 
flexion of more than 40 degrees, or in dorsiflexion of more 
than 10 degrees, or with abduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Board finds that the veteran's symptomatology does not 
meet the criteria of a 40 percent disability.  The veteran's 
ankle is ankylosed with no range of motion on inversion and 
eversion.  However, the veteran has some range of motion on 
flexion and dorsiflexion.  On the VA examination of August 
2004, the examiner noted that the veteran's left foot was 
reasonably plantigrade with neither varus nor valgus.  
Furthermore, the veteran's left ankle dorsiflexes 5 degrees 
with his knee extended and 24 degrees with his knee flexed, 
and flexion was accomplished to 64 degrees.  The medical 
evidence of record does not show that veteran's left ankle is 
ankylosed in flexion of more than 40 degrees, or in 
dorsiflexion of more than 10 degrees.  Furthermore, there is 
no inversion or eversion deformity.  Therefore, the Board 
finds that a higher evaluation of 40 percent disability is 
not warranted in the veteran's case.

The Board further notes that the veteran's limitation of 
motion of the left ankle does not warrant a higher 
evaluation.  Under Diagnostic Code 5271 marked limitation of 
motion is compensable as 20 percent disability.  This is the 
maximum schedular evaluation under Diagnostic Code 5271.  The 
veteran is currently rated as 30 percent disabling under 
Diagnostic Code 5270.  This exceeds the maximum evaluation 
allowed under Diagnostic Code 5271.  Therefore, an evaluation 
under Diagnostic Code 5271 is not warranted.

In regard to the veteran's scar associated with his left 
ankle surgeries, the Board notes that a separate evaluation 
is not warranted.  During the June 2003 hearing the veteran 
stated that the area around the scar associated with the in-
service subtalar fusions was numb.  However, there is no 
evidence of tenderness or pain associated with the scar.  
38 C.F.R. § 7804.  In addition, the scar measures 4 inches.  
Therefore, the scar does not meet the criteria of an 
evaluation under Diagnostic Code 7802 either, which requires 
an area of 144 square inches to warrant an evaluation.  The 
evidence does not show that the scar is not stable, and thus, 
an evaluation under Diagnostic Code 7803 is not warranted.  
Thus, a separate evaluation for a left ankle scar is not 
warranted.
The Court has held that the Board is precluded by regulation 
form assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which The Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exception or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds that 
there is no evidence that the veteran's left ankle disorder 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization.  During the 
June 2003 hearing the veteran reported that he had not been 
able to work as a painter for the last two years due to his 
ankle pain and his inability to stand for long periods of 
time.  However, the veteran also stated that he had tried a 
computer training course seeking vocational rehabilitation, 
but since he had attention deficit, he was unable to complete 
the course and thus remained unemployed.  The Board does not 
find the veteran's unemployment to be due to his left ankle 
disability.  The Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. At 227.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent disability for ankylosis of the left 
ankle.




ORDER

An evaluation in excess of 30 percent for residuals of a left 
ankle fracture with degenerative joint disease and synovitis 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


